Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1, 3, 9, 13, 15, 21, 25, 26, 28, 30, 32, 34-37, 40-43, 46-48, 50-55, and 57-60 are pending.  
Applicant's election with traverse of Group II, claims 13, 15, and 21, in the reply filed on 7/8/2022 is acknowledged.  The traversal is on the ground(s) that there is no explanation why prior art relates to the features of each group.  This is not found persuasive because what these four groups share in common is that they all teach component 2018. Claim 59 in Group IV does not teach the claimed ratio of less than or equal to 0.075. Group I does not teach the four components of QS-21 in Group II. Kensil teaches component 2018, thus there is no special technical feature in the application.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 3, 9, 25, 26, 28, 30, 32, 34-37, 40-43, 46-48, 50-55, and 57-60 are withdrawn.
Claims 13, 15, and 21 are examined on the merits.

Specification Objection
The disclosure is objected to because of the following informalities: Applicant failed to describe the brief description of the figure or figures of the drawing. 
Appropriate correction is required.


Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13, 15, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
           First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). See 35 U.S.C. 100(b)  ("The term ‘process’ means process, art, or method, and includes a new use of a known process, machine, manufacture, composition of matter, or material."). See MPEP § 2106.03 for detailed information on the four categories.
Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). See MPEP § 2106.04 for detailed information on the judicial exceptions.
             Claim(s) 13, 15, and 21 is/are directed to a crude aqueous extract of Quillaja saponaria Molina containing: QS-21AV1, QS-21AV2, 1856 component, 2002 component, and 2018 component, wherein the ratio of 2018 component/QS-21 main peak components is < 0.075, as measured by UV absorbance at 214 nm.
Analysis of the flowchart:
Step 1, is the claim to a process, machine, manufacture or composition of matter?
Yes. The claim is drawn to a composition of matter.
Step 2A. Prong one: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Yes, the claims are drawn to a product of nature, a crude aqueous extract of Quillaja saponaria Molina, because there is no indication that extraction has caused the components of QS-21AV1, QS-21AV2, 1856 component, 2002 component, and 2018 in Quillaja saponaria Molina that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in Quillaja saponaria Molina.
Step 2A. Prong two: Does the claims recite additional elements that amount to significantly more than the judicial exception?
No. The claim(s) of 13, 15, and 21 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Step 2B. If additional elements of the claim provide an inventive concept (Step 2B) (also called "significantly more" than the recited judicial exception).
No, no non-nature based components were recited in the claims. 
             Claims 13, 15, and 21 require certain ratio/amount between the claimed components being present in the composition. However, there is no indication that the ratio/amount claimed in the compositions result in a markedly different characteristic for the composition as compared to the components that occur in the nature.   
             For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves. Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.

	


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655